Crosshair Energy Corporation (Formerly Crosshair Exploration & Mining Corp.) Management Discussion & Analysis For the year ended April 30, 2012 Date Prepared: July 19, 2012 GENERAL This management discussion & analysis(“MD&A”) is intended to supplement and complement the financial statements of Crosshair Energy Corporation (formerly Crosshair Exploration & Mining Corp.) (the “Company” or “Crosshair”).The information provided herein should be read in conjunction with the Company’s audited consolidated financial statements and notes for the year ended April 30, 2012. All dollar figures presented are expressed in Canadian dollars unless otherwise noted.Financial statements and summary information derived there from are prepared in accordance with International Financial Reporting Standards (“IFRS”). Management is responsible for the preparation and integrity of the financial statements and MD&A, including the maintenance of appropriate information systems, procedures and internal controls and to ensure that information used internally or disclosed externally, including the financial statements and MD&A, is complete and reliable.The Company’s board of directors follows recommended corporate governance guidelines for public companies to ensure transparency and accountability to shareholders.The board’s audit committee meets with management quarterly to review the financial statements including the MD&A and to discuss other financial, operating and internal control matters. The reader is encouraged to review Company statutory filings on www.sedar.com and to review general information including reports and maps on the Company's website at www.crosshairenergy.com. FORWARD LOOKING STATEMENTS Certain of the statements made herein may constitute “forward-looking statements” or contain “forward-looking information” within the meaning of applicable Canadian and United States securities laws.In this context, forward-looking statements often address expected future business and financial performance, and often contain words such as "anticipate", "believe", "plan", "estimate", "expect", and "intend", statements that an action or event "may", "might", "could", "should", or "will" be taken or occur, or other similar expressions. All statements, other than statements of historical fact, included herein including, without limitation; statements about the potential for additional mineralization at the Company’s properties, the timelines to complete the Company’s exploration programs, timing for permit applications, timing for new resource estimates, the estimation of mineral resource estimates, timing to complete technical reports, timing to complete a PEA on Juniper Ridge and Bootheel, forecasts for exploration expenditures, estimates of future administrative costs and statements about the Company’s future development of its properties. Forward-looking statements are subject to a variety of risks and uncertainties which could cause actual events or results to differ from those reflected in the forward-looking statements, including, without limitation, risks and uncertainties relating to foreign currency fluctuations; risks inherent in mine exploration and development including environmental hazards, industrial accidents, unusual or unexpected geological formations, ground control problems and flooding; risks associated with the estimation of mineral resources and reserves and the geology, grade and continuity of mineral deposits; the possibility that future exploration, development or mining results will not be consistent with the Company’s expectations; the potential for and effects of labour disputes or other unanticipated difficulties with or shortages of labour or interruptions in production; the potential for unexpected costs and expenses and commodity price fluctuations including the price of uranium; uncertain political and economic environments; changes in laws or policies, foreign taxation, delays or the inability to obtain necessary governmental permits; and other risks and uncertainties, including those described under Risk Factors Relating to the Company’s Business in the Company’s Annual Report on Form 20-F and in each MD&A. Forward-looking information and forward-looking statement are in addition based on various assumptions including, without limitation, the expectations and beliefs of management, the assumed long term price of 1 Crosshair Energy Corporation (Formerly Crosshair Exploration & Mining Corp.) Management Discussion & Analysis For the year ended April 30, 2012 Date Prepared: July 19, 2012 commodities; that the Company can access financing, appropriate equipment and sufficient labour availability and that the political environment will continue to support the development and operation of mining projects.Should one or more of these risks and uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in forward-looking statements.Accordingly, readers are advised not to place undue reliance on forward-looking statements. The Company does not intend to update forward-looking statements or information, except as may be required by applicable law. NATIONAL INSTRUMENT 43-101 COMPLIANCE C. Stewart Wallis, P.Geo., a director of Crosshair and a Qualified Person as defined by National Instrument 43-101 (“NI 43-101”), has reviewed and approved the technical information contained in this MD&A. Further information on the Company’s mineral properties can be found in the following NI 43-101 Technical Reports which are available on SEDAR at www.sedar.comand the Company’s website: · Juniper Ridge Property: The Technical Report titled “Juniper Ridge Uranium Project, 43-101 Mineral Resource Technical Report, Carbon County, Wyoming, USA” dated February 21, 2012,. · Bootheel Project: The Technical Report titled “Technical Report on the Bootheel Project for Crosshair Energy Corp. and The Bootheel Project LLC” dated February 27,2012 · CMB JV Uranium Project: The Technical Report titled “Technical Report on the CMBNW Property, Labrador Canada” dated June 22, 2009. · CMB Property: The Technical Report titled “Form 43-101 Technical Report on the Central Mineral Belt (CMB) Uranium - Vanadium Project, Labrador, Canada” dated January 20, 2011 (Rev March 10, 2011). · Golden Promise Property: The Technical Report titled “Form 43-101F1 Technical Report for the Golden Promise, South Golden Promise and Victoria Lake Properties, Newfoundland and Labrador” dated April 30, 2008 and amended September 23, 2008. DESCRIPTION OF BUSINESS AND OVERVIEW The Company is a mineral exploration company engaged in acquiring, exploring and developing mineral properties and with its current focus being primarily uranium and vanadium properties in North America.The Company does not have any producing mineral properties at this time. The Company’s shares trade on Toronto Stock Exchange and on the NYSE MKT Exchange. The Company is currently focusing on exploration and evaluation activities in the province of Newfoundland and Labrador, Canada and the state of Wyoming, USA on the following properties: Ø Juniper Ridge Uranium (“Juniper Ridge”) Property in Wyoming Ø Bootheel Uranium (“Bootheel”) Project with UR Energy in Wyoming Ø Central Mineral Belt (“CMB”) Uranium Project in Labrador HIGHLIGHTS The Company’s exploration efforts during fiscal 2012 were as follows: · An initial Mineral Resource estimate was completed on the Juniper Ridge Project, in southern Wyoming.The estimate includes a total Indicated Mineral Resource of 5.2 million pounds of uranium oxide (4,140,000 tons at 0.063% eU3O8), using a grade thickness (GT) cut-off of 0.1 %-ft. 2 Crosshair Energy Corporation (Formerly Crosshair Exploration & Mining Corp.) Management Discussion & Analysis For the year ended April 30, 2012 Date Prepared: July 19, 2012 · An updated Mineral Resource estimate was completed on the Bootheel Project, also located in southern Wyoming. The updated estimate includes an Indicated Mineral Resource of 1.48 million pounds of uranium oxide (2,068,000 tons at 0.036% U3O8) and an additional Inferred Mineral Resource of 3.13 million pounds of uranium oxide (3,994,000 tons at 0.039% U3 O8). · A total of 23,852 metres of drilling was completed on the Juniper Ridge Property and 10,900 metres of drilling was completed on the Bootheel Property. · A total of 3,138 metres of drilling was completed on the CMB Project, and a total of 1,642 metres of drilling was completed on the CMB JV Project Juniper Ridge Uranium Property On October 29, 2010, Crosshair signed a definitive agreement with Strathmore Resources Ltd., a wholly owned subsidiary of Strathmore Minerals Corp., to acquire the Juniper Ridge Uranium Property (the “Property”).The aggregate total price for a 100% interest in the Property will be satisfied by Crosshair as follows: In Cash (USD) In Shares (USD) Total (USD) Upon signing of the agreement (paid) $ $ - $ By November 15, 2010 (paid) - By October 29, 2011(paid) By October 29, 2012 (1) By October 29, 2013 (1) Upon obtaining production permit (2) - $ $ $ 1These amounts are based on the estimated 5 million pounds uranium reserves at US $0.50 per pound.Actual payments will be based on the measured, indicated and inferred uranium resources as defined by the NI 43-101 technical report. The minimum commitment is US $2,500,000, with the Company paying an additional US $0.50 per pound in excess of 5 million pounds if the NI 43-101 technical report shows a resource in excess of 5 million pounds. 2 This amount is based on the estimated 5 million pounds uranium reserves at US $0.30 per pound.Actual payments will be based on the proven and probable uranium reserves as determined by prefeasibility or feasibility study.At the option of Strathmore, the Company will make this payment in cash, shares or a combination of cash and shares. The minimum commitment is US $1,500,000. Title to the Juniper Ridge property was transferred to the Company by Strathmore upon completing the initial payments of US$700,000.US$250,000 of this amount has been paid by issuance of 552,513 common shares of the Company.The Company can terminate the acquisition agreement at any time upon written notice, without any further liabilities to the Company.Strathmore will retain a 2% Gross Revenue Royalty on the Property.The Company has the option to repurchase this royalty at any time during the first three years after commencement of commercial production for US $1.5 million for each 1% of the Gross Revenue Royalty. Project Summary The Juniper Ridge Property, located in Carbon County, south-central Wyoming, comprises 197 claims and one state mineral lease totaling 4,710 acres (1,906 Ha) in size. 3 Crosshair Energy Corporation (Formerly Crosshair Exploration & Mining Corp.) Management Discussion & Analysis For the year ended April 30, 2012 Date Prepared: July 19, 2012 Juniper Ridge contains a historical geological resource estimated at 7 to 10 million pounds at a grade between 0.056% and 0.067% U3O8. One of the first historical resource estimates was completed by AGIP Mining Company in 1986, based on half-foot interval gamma logs using a tonnage factor of 17.0 cubic feet per short ton, and cut-offs of 0.03% eU3O8 over a minimum 2.0 foot interval. The resource was estimated using the polygonal method with a maximum 50 foot radius. This historic resource estimate was completed prior to the implementation of NI 43-101 and is not compliant with currently accepted reserve and resource classifications as set forth by the Canadian Institute of Mining and Metallurgy. A qualified person has not completed sufficient work to classify the historic mineral resources as a current mineral resource or mineral reserve as defined in NI 43-101, and Crosshair is not treating the historic resources as current. However, it was Crosshair’s view that this historic estimate was both relevant and reliable. Exploration efforts on the property since acquisition have been focused on verifying this resource and acquiring sufficient data to reclassify it under the current standards, as well as to expand the resource beyond the historically known limits. Current Highlights Following on a successful summer/fall 2011 exploration program, the Company was able to complete aninitial independent Mineral Resource estimate on the Juniper Ridge Project.The estimate includes a total Indicated Mineral Resource of 5.2 million pounds of uranium oxide, using a grade thickness (GT) cut-off of 0.1 %-ft (see Table below for tonnage and grade details). Juniper Ridge Mineral Resource Estimate, as of January 11, 2012 PROJECT TOTAL GT Cut-off (%-ft) Indicated Resource Pounds eU3O8 Tons Average Grade% eU3O8 Juniper Ridge West GT Cut-off (%-ft) Indicated Resource Pounds eU3O8 Tons Average Grade% eU3O8 Juniper Ridge East GT Cut-off (%-ft) Indicated Resource Pounds eU3O8 Tons Average Grade% eU3O8 4 Crosshair Energy Corporation (Formerly Crosshair Exploration & Mining Corp.) Management Discussion & Analysis For the year ended April 30, 2012 Date Prepared: July 19, 2012 2012 Summer Exploration Program The 2012 summer exploration program calls for further exploration drilling, definition drilling, completion of technical and scoping studies and the initiation of the permitting process. The program of approximately 60,000 ft (18,290 metres) of drilling will be focused in areas where significant resource drilling was done in the 1970s and 1980s. Metallurgical testing is also being conducted to confirm the favorable recoveries recorded in the historic reports. Environmental monitoring infrastructure is scheduled to be installed once the drilling begins, for the collection of baseline environmental conditions in preparation for permitting. The goal of the 2012 program is to verify more of the historic geological resources estimated at 7 to 10 million pounds at a grade between 0.056% and 0.067% U3O8. These potential tonnages and grades are conceptual in nature, there has been insufficient exploration to define an increased mineral resource and it is uncertain if further exploration will increase the mineral resources. These figures are reported as exploration targets based on reasonable assumptions made from historical data by the Company. Bootheel Uranium Project The Bootheel properties are currently owned by The Bootheel Project LLC and consist of 274 Federal Mining claims, two state leases, and 3,155.7 acres of fee land held under a Mineral Lease and Surface Access Agreement with MJ Ranches.The Company now has an 81% interest in The Bootheel Project LLC, subject to certain Royalties. Under the terms of an agreement dated June 7, 2007, as amended December 21, 2007, and February 28, 2008, between UR-Energy USA Inc. (“URE”), several of its subsidiaries, Target Exploration and Mining Corp (“Target”), now a wholly owned Crosshair subsidiary, and 448018 Exploration Inc. (“448018”), a wholly owned subsidiary of Target, the Company was able to earn an initial 75% interest in The Bootheel Project LLC, by completing expenditures totalling US $3 million and issuing 125,000 common shares on or before June 7, 2011.All the common shares have been issued and as of July 31, 2009, Crosshair has exceeded US $3 million in expenditures on the property, thereby earning its initial 75% interest. As URE declined to participate in the fiscal 2012 exploration program, its participating interest was diluted from 25% to approximately 19%, and Target’s participating interest increased from 75% to approximately 81%. Under Agreements dated February 5, 2008 between MJ Ranches Inc, and 448018 as manager, The Bootheel Project LLC leased MJ Ranches’ 75% ownership of certain minerals on fee land that adjoins the Bootheel Property. The initial term of the agreement is for five years with provision for two renewals.Payment for the initial five year term is US$252,651 paid in advance, increased for inflation for the renewal periods.The Fee Lands are subject to a sliding scale Royalty tied to the sales price of uranium. An additional five claims were staked in December 2009 and the Bootheel Project LLC now comprises a 100% mineral interest in 274 Federal Unpatented Mining Claims, two state leases and a 75% mineral interest in four fee sections for a total of 8,524 gross mineral acres and surface access rights to 8,180 acres. Project Summary The property has been previously explored for uranium by a number of companies in the 1970s and again in the mid 1990s by Cameco Corporation (“Cameco”). The Bootheel Project LLC acquired a database from Power Resources Inc. that includes reports, gamma logs, drill logs and other data which primarily cover the Federal mining claims but also include some historic data from the surrounding fee land. 5 Crosshair Energy Corporation (Formerly Crosshair Exploration & Mining Corp.) Management Discussion & Analysis For the year ended April 30, 2012 Date Prepared: July 19, 2012 On January 15, 2009 The Bootheel Project LLC acquired additional data from Cameco which cover the four fee sections under lease from MJ Ranches.The data include historical geological and gamma logs covering 660 drill holes, totalling approximately 290,000 ft.Compilation to date indicates that there have been approximately 1,900 drill holes, totalling in excess of 600,000 ft, completed on the property and the surrounding area. The calendar year 2008 drilling program, designed to further test the mineralized Sundance Formation, consisted of 93 vertical holes averaging 540 ft in depth and totalling 50,163 ft.Of these holes, 12 were spot cored through the Sundance Formation resulting in 708.5 ft of core.Drilling commenced in June and was completed September 20, 2008. Results collected to date indicate that the majority of the uranium mineralization on the Bootheel Property is hosted by the Sundance Formation. Laboratory testing in calendar year 2008 demonstrated the potential for uranium mining by in-situ recovery (ISR). ISR techniques are more environmentally friendly and less capital intensive than conventional mining methods. Currently, there are two ISR projects in production and several other ISR projects in the permitting or development phase, in Wyoming. In addition to the calendar year 2008 drilling program, the historic holes were relocated, and limited ground radiometric and water sampling surveys were carried out.On February 5, 2009 Target reported that preliminary bottle roll tests had confirmed historical metallurgical test work indicating uranium recoveries of 87% or better using sodium bicarbonate as a lixiviant. The data acquired from Cameco were compiled by Crosshair’s geological team and were combined with the results from over 50,000 feet of drilling completed by Target at Bootheel during calendar year 2008. This compilation allowed the Company to complete an initial independent Mineral Resource estimate in 2009. The initial resource estimate was subsequently updated as set forth below. Current Highlights As was the case with the Juniper Ridge Project, a successful 2011 exploration program enabled the Company to complete an updated Mineral Resource estimate on the Bootheel Project. The updated estimate includes an Indicated Mineral Resource of 1.48 million pounds of uranium oxide and an additional Inferred Mineral Resource of 3.13 million pounds of uranium oxide (see Table below for tonnage and grade details). This represents a 36% increase in the Indicated Mineral Resource estimate. Bootheel Mineral Resource Estimate as of January 16, 2012 Classification Formation Short tons % eU3O8 Pounds eU3O8 Indicated Sundance Inferred Sundance Inferred Wind River Inferred Total 2012 Summer Exploration Program Building on the solid 2011 results, Crosshair plans to complete a 17,000 ft. (5,182 metre) drilling program on the Bootheel property as part of its 2012 summer exploration program. This drilling will consist of both infill and 6 Crosshair Energy Corporation (Formerly Crosshair Exploration & Mining Corp.) Management Discussion & Analysis For the year ended April 30, 2012 Date Prepared: July 19, 2012 exploration holes. Coincident with the drilling, Crosshair is also moving forward with the permitting process at Bootheel. CMB Project The CMB project includes the following property agreements: Moran Lake Property Pursuant to an agreement dated October 14, 2004, the Company acquired an option to earn a 90% interest, subject to a 2% NSR and a 10% carried interest to the vendor, in the Moran Lake Property, a uranium prospect located in Central Labrador, Newfoundland, Canada.The agreement was amended on March 1, 2005 to include additional claims adjacent to the Moran Lake Property, known as Moran Heights. The Company has previously issued 400,000 common shares, made cash payments totalling $575,000 and spent more than the required minimum $3,000,000 on project expenditures.In connection with the option agreement to earn its 90% interest in the Moran Lake Property the Company was involved in a dispute with the original vendor of the Moran Lake Property, Mr. Murphy, regarding the timing of the advance royalty payments. On December 5, 2011, the Company settled the litigation.On December 5, 2011, the Company entered into a co-ownership agreement (the “the Moran Lake Co-Ownership Agreement”) with Mr. Murphy which agreement amends, clarifies, confirms and replaces the contractual relationship created between the parties further to the Original Moran Lake Agreement.The terms of the settlement are a cash payment in the amount of $600,000 and an additional payment of 1,193,614 in Company shares. All litigation has been discontinued and Mr. Murphy has acknowledged the Company’s 90% interest in the CMB Uranium /Vanadium Project has vested and any requirement for a bankable feasibility study has been irrevocably waived. The Company will be required to make advance royalty payments of $200,000 per year commencing in November 2012. Should the Company choose to bring the Moran Lake Property into production, the advance royalty payments made previously will be deducted against any Net Smelter Royalty owed to the original vendor of the property. In addition to the Moran Lake Property, Crosshair has also been working to acquire addition properties in and around the Moran Lake area. In July 2008, the Company acquired a 60% interest in 4,741 claims in the Central Mineral Belt from Expedition by paying CDN $500,000 and issuing 2,500,000 common shares and 1,875,000 warrants to Expedition.The claims were part of a property agreement between Expedition and Silver Spruce, under which Expedition had earned a 60% interest.The claims are host to the Two Time deposit. The exploration activities on these claims had originally been referred to as the CMB-JV project. However, Silver Spruce declined to participate in 2011 summer exploration program and has diluted its interest to a 2% Net Smelter Return Royalty. As a result of this dilution, the land package of the CMB-JV project was folded into the pre-existing CMB project and will now be viewed, and budgeted, as a single exploration project. Project Summary The newly consolidated CMB project consists of a total of 2,383 claims in 25 licences as Crosshair now has a 100% interest in the Two Time, Firestone, South Brook, Running Man and Big Bear prospects, subject to a 2% Net Smelter Return Royalty payable to Silver Spruce Resources Inc. on their original 800 claim area. As noted above, these prospects have all been added to the CMB Project as a result of Silver Spruce being diluted to a Royalty due to non-contribution to the exploration program on what had been termed the CMB-JV project. The Two Time mineralized zone currently contains an Indicated mineral resource estimate of 2.33 M pounds of uranium (1.82 M tonnes grading 0.058% U3O8) and an Inferred mineral resource estimate of 3.73 M pounds of uranium (3.16 M tonnes grading 0.053% U3O8) and is open for expansion. 7 Crosshair Energy Corporation (Formerly Crosshair Exploration & Mining Corp.) Management Discussion & Analysis For the year ended April 30, 2012 Date Prepared: July 19, 2012 In addition to the Two Time mineral resource estimates noted above, the CMB Project also contains a 4.5 kilometre (km) long uranium/vanadium mineralized corridor, the C Zone corridor. This corridor encompasses the C Zone, Area 1 and Armstrong prospects, with Area 1 and Armstrong located approximately 1.5 km southwest and 3.0 km southwest, respectively, of the C Zone. This corridor has a current Indicated mineral resource estimate of 5.19 million pounds of uranium (6.92 million tonnes at 0.034% U3O8) and an additional Inferred mineral resource estimate of 5.82 million pounds of uranium (8.17 million tonnes at 0.032% U3O8).It also contains an Indicated mineral resource estimate of 42.8 million pounds of vanadium (14.7 million tonnes at 0.15% V2O5) and an additional Inferred resource estimate of 93.6 million pounds of vanadium (28.3 million tonnes at 0.16% V2O5). As with the Two Time resource, these resources remain open both along strike and at depth. The corridor falls outside of Labrador Inuit Lands and was not directly impacted by the Nunatsiavut Government's April 2008 decision to place a three year moratorium on uranium mining within their self-governed Labrador Inuit Lands.This moratorium was put in place in order to allow the Nunatsiavut Government time to establish a lands administration system and to develop an Environmental Assessment Act and environmental protection legislation.On December 14, 2011 the Nunatsiavut Government voted unanimously to lift the moratorium on the working, production, mining and development of uranium on Labrador Inuit Lands.On March 9, 2012, the Nunatsiavut Government released a statement that it had enacted its Environmental Protection Act as well as an amendment to the Labrador Inuit Lands Act lifting the moratorium on the working, production, mining and development of uranium on Labrador Inuit Lands. Current Highlights The 2011 summer drilling program commenced in July with a budget of approximately $1.6 million. Nineteen diamond drill holes, totaling 3,138 metres, were focused on two areas; the structural corridor between the C Zone and Area One, as well as the Blue Star prospect, located approximately 10 kilometres northeast of the C Zone. The results of this program support the interpretation that the vanadium mineralization is continuous between the two zones. Selected highlights from the assay results are presented below. Drill Hole From (metres) To (metres) Length (metres) V2O5% ML-11-188 ML-11-190 ML-11-195 2 and including 10 ML-11-196 16 and 56 62 including 82 23 Down hole gamma logs and hematitic alteration encountered in the upper portions of the holes strongly suggests that the two mineralized zones (C-zone and Area 1) were continuous. The assay results, as presented in the table above, confirm that the mineralization is, in fact, a single continuous unit. This has enabled the mineralization to be extended approximately 200 metres to the southwest. The true width of the mineralized zone is 60% to 90% of the lengths stated in the above table. Laboratory analysis was performed by Activation Laboratories in Ancaster, ON. Vanadium analyses were performed using Inductively Coupled Plasma Mass Spectrometry. Samples that exceeded the upper limit for vanadium were re-assayed using fusion ICP. Standards, blanks, and duplicate assays were included at regular intervals in each sample batch 8 Crosshair Energy Corporation (Formerly Crosshair Exploration & Mining Corp.) Management Discussion & Analysis For the year ended April 30, 2012 Date Prepared: July 19, 2012 submitted from the field as part of Crosshair’s ongoing Quality Assurance/Quality Control program.Uranium analysis was carried out utilizing the delayed neutron counting method, while multi-element analysis was performed using Inductively Coupled Plasma Mass Spectrometry. Samples that exceeded the upper limit for uranium were re-assayed using X-ray fluorescence. Drilling on the Blue Star prospect was aimed at following up on widely scattered coincident airborne geophysical and rock geochemical anomalies. Ten holes, totaling 1,404 metres, were completed with four holes intersecting thin uranium mineralized zones including a three metre interval which returned 0.050% U3O8 from drill hole BS-11-006.Insufficient drilling has been completed to determine the true thicknesses. Additional information on the drill results can be found in the Company’s news releases dated October6, 2011 and November 22, 2011. The Two Time prospect was also a top priority during the summer/fall 2011 drilling program.Seven diamond drill holes, totaling 2,961 metres, were completed on this property, with the aim of investigating the down dip extension of the resource previously reported. Results from this most recent drilling confirmed uranium mineralization to depths of over 500 metres. Assay highlights include: Drill Hole From (metres) To (metres) Length (metres) U3O8% CMB-11-43 CMB-11-44 4 including 1 including including CMB-11-45 CMB-11-47 1 7 CMB-11-48 including 9 Crosshair Energy Corporation (Formerly Crosshair Exploration & Mining Corp.) Management Discussion & Analysis For the year ended April 30, 2012 Date Prepared: July 19, 2012 including 2 and and 3 A second component of the 2011 drilling program on what had previously been called the CMB-JV was to investigate a number of coincident airborne radiometric geophysical and rock geochemical anomalies outside the Two Time Zone. Fourteen diamond drill holes, totaling 1,245 metres, were completed on these targets. Three of the fourteen drill holes intersected mainly thin uranium mineralized zones. On the Firestone prospect, drill hole FS-11-007 intersected a three and a half metre interval that returned 0.084% U3O8. Contained within this interval was a 0.5 metre interval that returned 0.519% U3O8. The only hole drilled on the Big Bear showing returned 7 metres of 0.031% U3O8. Drilling at the Firestone prospect, as well as the three eastern-most prospects of South Brook, Running Man and Big Bear, was preliminary, with the program cut short due to inclement weather. 2012 Summer Exploration Program Following up on its very positive 2011 results, Crosshair plans to complete a $2.2 million program focused on the Two Time, Firestone, Blue Star and C zones, with up to 3,500 metres (11,480 feet) of drilling. The goal of this year’s program is to expand the existing uranium and vanadium resources, as well as test new uranium targets within the main property. Field crews were mobilized to the project area during the second week of July, with drilling actually commencing on July 15, 2012. Golden Promise Gold Project On April 29, 2009 Crosshair acquired a 60% interest in the Golden Promise Gold Project in Central Newfoundland, Canada with an option to acquire up to a 70% interest.Crosshair issued 663,750 common shares with a market value of $686,608 based on the weighted average of Crosshairs share price for the period 2 days before and after the closing date of April 29, 2009 in accordance with CICA Section 1582, (Business Combinations) and CICA 3870, (Stock-based Compensation and other Stock-based Payments) to Paragon to purchase the 60% interest in Golden Promise with an option to increase its interest to 70%.Crosshair will provide Paragon with a $2.0 million carried interest in initial exploration expenditures to be completed prior to May 2013. Crosshair can extend the timeframe to complete the initial exploration program by 12 months upon issuing 62,500 common shares to Paragon. Expenditures on the project since April 2009 total $1,655,048. Upon the successful completion of the initial $2.0 million exploration program, Crosshair can elect to earn an additional 10% interest (to 70%) in Golden Promise by providing Paragon with an additional $1.0 million carried interest in additional exploration expenditures within 24 months.Crosshair can extend the timeframe to complete the additional exploration program by 12 months upon issuing 25,000 common shares to Paragon.In the event Crosshair does not complete the additional expenditure program within the required timeframe, Crosshair can purchase the remaining 10% interest by paying Paragon the difference between actually incurred exploration expenditures and $1.0 million or just retain the 60% interest. The project currently consists of 234 claims (5,850 ha) and one mining lease totaling 39.8 hectares. Project Summary Five quartz vein zones characterized by coarse visible gold have been discovered on the Golden Promise Project.The Jaclyn Main Zone is the most advanced and has been intersected over a minimum strike length of 950 metres (m) and to a depth of 425 m.The zone remains open for expansion along strike and to depth.A preliminary independent mineral resource estimate has been completed at the Jaclyn Main Zone.The golden Promise Project 10 Crosshair Energy Corporation (Formerly Crosshair Exploration & Mining Corp.) Management Discussion & Analysis For the year ended April 30, 2012 Date Prepared: July 19, 2012 hosts an Inferred mineral resource of 89,500 ounces of gold (921,000 tonnes averaging 3.02 grams per tonne gold) at a cut-off of 1 gram per tonne gold. During the 2010 fiscal year the Company completed 7,220 m of drilling in 38 holes.Twelve (12) holes (641m) were shallow infill holes located in the central part of the deposit designed to provide samples of the vein for metallurgical testing and to test for structural and grade continuity of the vein prior to the planned bulk sampling program.Three holes (657 m) tested the Jaclyn North showing and four holes (572m) followed up an intercept 400 m west of the North zone. The remaining 19 holes (5,350m) tested the central part of the deposit and the extension down plunge to the east. A composite sample from six previously completed drill holes was submitted to SGS Mineral Services (“SGS”) Vancouver, BC for preliminary metallurgical testing including gravity concentration, flotation and determination of the cyanide leaching characteristics.Thirty-four (34) samples from the drill holes were composited to provide one sample of 34.4 kilograms with a head grade which assayed 4.5 g/t gold as compared to the weighted average historical assay grade based on the individual samples of 4.18 g/t gold.Subsequent to the fiscal 2010 year end the Company announced that the results indicate that the gold in the vein can be effectively recovered using gravity concentration in combination with flotation or leaching, or by direct leaching.Gravity concentration recovers 85% of the gold at 120 microns and the remaining gold in the gravity tails can be recovered either by flotation after regrinding (96% rougher recovery at 110 microns) or by cyanide leaching (94% recovery in 72 hours at 70 microns).The gold can also be recovered by direct leaching of the whole rock sample at 70 micron grind over a 72 hour period resulting in 98% extraction of the gold. Thirty-nine drill core samples from the 12 infill holes drilled in the central part of the Jaclyn Main Deposit were also submitted to SGS for additional metallurgical test work to confirm the previous results.These core samples were composited to provide two samples (labelled A and B) of 17.0 kilograms (kg) and 13.9 kg with head grades which assayed 8.02 grams per tonne (g/t) and 8.00 gpt respectively.The composite samples were crushed, then blended and split into individual charges for the various metallurgical tests. The results confirm that the gold in the vein can be effectively recovered using gravity separation in combination with leaching, or by direct leaching. A gravity separation test conducted on composite A ground to P80 of 150 microns recovered 84% of the gold.The recovery process was further enhanced when the gravity tail was leached.Leaching recovered 76% of the gold in the gravity tail, which resulted in a total gold recovery of 96%. The leach kinetics were fast and the recovery was complete within 24 hours. The gold can also be recovered by direct leaching of the whole rock resulting in 93% extraction of the gold.When composite A was ground to P80 of 150 microns and leached, 93% of the gold was recovered and only 0.16 kg/t of sodium cyanide (NaCN) was consumed.Composite B had the same gold recovery and was ground slightly more to P80 of 100 microns and consumed slightly more NaCN (0.25 kg/t). The 2,200 tonne bulk sampling program was completed in December 2010 in order to determine a more representative gold grade for the Jaclyn resource, since assay results from diamond drilling alone may not be an effective means of reliably determining grade in high-nugget effect gold systems.The gold occurrences on the Golden Promise Property, including the Jaclyn Main Zone, exhibit many similarities to the deposits of the Bendigo-Ballarat Gold District in Australia, which have collectively produced over 31 million ounces of gold.Studies of other high-nugget effect gold deposits, including deposits from the Bendigo Goldfield, indicate that assays from surface diamond drill holes may understate the actual in-situ gold grade in such deposits. A total of 2,241 tonnes were delivered to the Nugget Pond Mill owned by Rambler Metals and Mining Plc. Two gold bars weighing 5.37 kilograms were poured and shipped to Johnson Matthey Limited in Toronto for refining.In addition to the bars, the ball mill and SAG mill were cleaned out and 482.5 kilograms of concentrate were also shipped to Johnson Matthey for treatment and refining.After refining, the bars and the mill concentrate produced 11 Crosshair Energy Corporation (Formerly Crosshair Exploration & Mining Corp.) Management Discussion & Analysis For the year ended April 30, 2012 Date Prepared: July 19, 2012 a total of 313.59 ounces of gold and 23.05 ounces of silver which were sold for net receipts of CDN$430,001.85 after treatment charges.The cost of the program, after receipts from the gold sales, was approximately $100,000. Based on the mill records and the total gold recovered, the average recovered gold grade was 4.47 g/t gold.The average tails grade was 1.12 g/t gold indicating a back-calculated head grade of 5.59 g/t gold with an 80% recovery.While an overall recovery of 80% is positive it is lower than predicted by the bench scale test work.It is believed that the lower than expected recovery is due to the presence of carbonaceous material in the waste rock.In future, this issue can be mitigated by modifying the circuit to a carbon in leach process as opposed to a carbon in pulp process.This would result in a minor modification to the flow sheet which will be further refined in future metallurgical test programs. For reconciliation purposes, Crosshair compared the head grade with the estimated sample grade using the block model prepared in April 2008 by Gary Giroux, P.Eng., which stated an inferred resource of 921,000t at 3.02 g/t gold (for further details, please refer to the Form 43-101F1 Technical Report for the Golden Promise, South Golden Promise and Victoria Lake Properties, Newfoundland and Labrador dated April 30, 2008 and amended September 23, 2008). Assuming a 2 metre (m) deep trench and 25% dilution, Gary Giroux determined that the model predicted that the bulk sample would have had a tonnage of 2,125 t at an average grade of 4.42 g/t. No field work has been carried out on the project during fiscal 2012. South Golden Promise/ Victoria Lake Project Under the terms of an agreement dated February 14, 2003 with Paragon, the Company has earned a 62.02% interest in the South Golden Promise Property, subject to a 2.5% Net Smelter Return to the underlying vendors, by issuing a total of 100,000 common shares and completing a minimum of $1,750,000 in exploration expenditures. Paragon declined to participate in the recent programs and has been diluted to a 37.98% interest. The South Golden Promise Property includes two separate blocks of licenses, these being the South Golden Promise and the Victoria Lake claim blocks, which collectively cover 20 square kilometres in 79 claims in five licences. Project Summary Since acquiring the properties, the Company has completed several phases of exploration including prospecting, mapping, till and rock sampling as well as trenching on targets defined by the other works. At South Golden Promise, the work to date has outlined a significant gold-bearing quartz vein system that has been exposed on surface for 170 meters and tested to about 50 metres depth by diamond drilling.A total of 16 holes were completed at South Golden Promise in calendar year 2006 with two holes returning visible gold-bearing quartz veining which assayed a high of 19.5 grams per tonne gold over 1.15 metres.During calendar year 2009, the Gabbro showing, which had previously sampled up to 10 g/t gold from a narrow quartz vein, was trenched without returning significant gold values. A biogeochemical and prospecting program was carried out in the spring of 2010 to further define isolated gold-in-soil anomalies.No significant results were returned.A geological structural study designed to evaluate potential drill targets was completed. Recommendations are being evaluated. At Victoria Lake, an 11 hole (2,197 metres) diamond drilling program was completed in calendar year 2006.The program tested several coincidental geological, rock and soil geochemical anomalies as well as geophysical (gravity) anomalies.Favourably altered, sulphide-bearing felsic volcanic units were encountered in several of the holes.During calendar year 2008, a borehole Pulse EM survey was conducted to test for off-hole conductors that may represent massive sulphides.Interpretation of the data identified several anomalies suggestive of conductive sources within the vicinity of the diamond drill holes. 12 Crosshair Energy Corporation (Formerly Crosshair Exploration & Mining Corp.) Management Discussion & Analysis For the year ended April 30, 2012 Date Prepared: July 19, 2012 An airborne electromagnetic and magnetic survey was carried out in January 2011 and numerous anomalies were outlined.Additional ground surveys and prospecting will be carried out in calendar year 2012 to further evaluate selected anomalies. No field work has been carried out on the property during fiscal 2012. OUTLOOK In the next 12 months, the Company plans on focusing on its uranium assets in Wyoming as well as its uranium and vanadium assets in Newfoundland & Labrador. It will use the results of the 2012 summer exploration programs on Juniper Ridge, Bootheel and CMB, to plan the most appropriate follow-up activities for these projects. With respect to Golden Promise and Southern Golden Promise, the Company is currently evaluating its strategic options. REVIEW OF CONSOLIDATED FINANCIAL RESULTS The following table summarizes the Company’s financial operations.For more detailed information, please refer to the audited financial statements. Description Year ended April 30, 2012(1) Year ended April 30, 2011(1) Year ended April 30, 2010(2) Total assets Exploration and Evaluation Working Capital Shareholders’ equity General and Administrative expenses Exploration and Evaluation expenses Property impairment and write offs Net loss Loss per share Fully diluted loss per share - - - 1 Prepared under IFRS 2 Prepared under Canadian GAAP Overview For fiscal year ended April 30, 2012 the Company reported a net loss of $11,977,829 or $0.24 per common share, compared with a net loss of $4,077,470 or $0.10 per common share for the prior fiscal year, a result largely from greater expenditures associated with exploration activities.The weighted average number of common shares for fiscal 2012 increased to 50,377,698 from 41,193,459 for the previous year.The increase in the average number of shares outstanding was primarily due to share issuances related to the following: · Acquisition of exploration and evaluation assets (1,925,627 common shares) · Two financings (16,379,400 common shares) completed in the 4rd quarter of fiscal 2012 13 Crosshair Energy Corporation (Formerly Crosshair Exploration & Mining Corp.) Management Discussion & Analysis For the year ended April 30, 2012 Date Prepared: July 19, 2012 Expenses Total expenses including general administrative, exploration and evaluation, and share-based compensation for the fiscal 2012 year were $11,751,934 which is $7,095,418 higher than in the fiscal 2011 due primarily to an increase in exploration activities and in overall business activities including marketing of ongoing projects, managing capital, and maximizing development efforts following the completion of two equity financings in November 2011. Share-based compensation expense, which does not affect the Company’s cash flows and represents over 16% of the current period loss,increased to $1,974,611 (fiscal 2011- $1,728,075), due largely to new stock options being granted to certain employees and management in the 4th quarters of fiscal 2012 which affected the recognition of share-based compensation expense during the period. Exploration and evaluation expense, which represents approximately 55% of the loss, increased to $6,630,464 (fiscal 2011-$883,152) due to the noted earlier drilling programs completed on the CMB Uranium/Vanadium Project, the CMB JV Project, and the Bootheel Project, a well as the Mineral Resource estimate completed on the Juniper Ridge Property and Bootheel Project, and the updated Mineral Resource estimate completed on the Bootheel Project. General and administrative expenses in the current year also significantly increased in correlation to the increased corporate and exploration and evaluation activities. In particular, office and administration increased by $194,226 due to increased corporate activities. Rent increased by $66,832 as a result of the opening of the Denver office. Investor relations expense and travel expense increased by $224,971 and $66,932 respectively due to several new marketing initiatives and the various trade shows attended during the period. To fuel the Company’s continuous growth, the Company has hired additional staff and consultants in the Vancouver office which has caused the consulting fees and wages and salaries to increase by $396,987 and $197,364 respectively. An increase of $17,006 in audit and accounting expense reflects additional costs attributable to the transition from Canadian GAAP to IFRS incurred in the first quarter of fiscal 2012. Other Income (Expenses) The Company recorded a net other expense of $225,895 during the fiscal 2012 compared with a net other income of $579,046 for the comparative fiscal 2011. The change is largely due to an unrealized loss on marketable securities of $701,327 triggered by a significant decline in the market value of these securities during the current year. The Company recorded an unrealized gain on marketable securities of $501,961 in the fiscal 2011. In addition, in the current year the Company realized an interest income of $68,129 on short term investments compared to an income of $34,748 in the last fiscal year due to the increase in the Company’s cash balances following to the successful financing in November 2010 and in February 2012. The Company also incurred a gain of $1,898 from the sale of capital assets in the current fiscal year compared with a loss of $110,291 from fiscal 2011. 14 Crosshair Energy Corporation (Formerly Crosshair Exploration & Mining Corp.) Management Discussion & Analysis For the year ended April 30, 2012 Date Prepared: July 19, 2012 Exploration and Evaluation The following tables summarize exploration and evaluation expenses incurred in the fiscal years 2012 and 2011. For the year ended April 30, 2012 CMB CMB JV Bootheel Project Golden Promise Juniper Ridge Other Total Drilling & trenching $ $
